        Case 2:18-cv-02941-GEKP Document 48 Filed 08/28/20 Page 1 of 19




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LIFE CELEBRATION, INC.,
               Plaintiff                                       CIVIL ACTION

                  v.

XEROX CORP.,                                                   No. 18-2941
                         Defendant

                                      MEMORANDUM

 PRettnR,   J.                                                                Aucusr    /,roro
        Life Celebration, Inc., a funeral printing business, leases printing equipment and related

services from Xerox Corporation and also decided to sublease thousands of square feet of      facility

space from       Xerox. Life Celebration contends that Xerox      breached   its alleged contractual
obligation to maintain the facility space in a suitable condition and fraudulently misrepresented to

Life Celebration that it could inhabit the space for a longer time period than Xerox could guarantee

its occupancy. Life        Celebration brought    this action asserting breach of contract        and

misrepresentation claims against Xerox. Xerox filed a motion for complete summary judgment in

its favor. In opposition to the motion, Life Celebration now raises for the first time an anticipatory

breach argument, which Xerox contends was improper. For the reasons detailed below, the Court

grants Xerox's motion for summary judgment in its entirety.

                                           B.rcrcnouxo

   I.       Procedural Background

        Life Celebration brought this action against Xerox asserting breach of contract and

"misrepresentation/concealment" claims in July 2018. Compl. at fl 16 (Doc. No. 1). Xerox moved

for the Court to grant summary judgment in its favor as to both claims and to dismiss this action
        Case 2:18-cv-02941-GEKP Document 48 Filed 08/28/20 Page 2 of 19




in its entirety. Life Celebration's new assertion of an additional anticipatory breach claim was

advanced without seeking leave to submit a surreply or to raise new claims.

        Xerox moved to strike Lif'e Celebration's surreply.l Although during the oral argument on

the Xerox motions the parties' counsel communicated that they were interested in a referral to a

magistrate judge in order to engage in settlement proceedings, and the Court did so, the settlement

conference was cancelled after it became apparent that conciliatory efforts between the parties had

been deemed futile.

    I        FactualBackground

        A.    Primary Lease of     125   Hartman Road Facility

        Beginning in October 1999, Xerox leased over 60,000 square feet in a building located at

125 Hartman Road,       North Wales, Pennsylvania from Nappan & Associates. In pertinent part, the

primary lease stated that Xerox, as the lessee, was responsible for the following:

                [A]ll   necessary or appropriate repairs, replacements, renewals, and
                additions . . . required to keep and maintain the Premises and all
                systems, equipment and apparatus appurtenant thereto or used in
                connection therewith in good order and condition . . . . Lesseg agrees
                that it shall, to the extent generally available, at its cost and expense,
                enter into a service contract or contracts with responsible service
                companies providing for at least two (2) semi-annual periodic
                inspections of the hearing and air-conditions portions of the above
                Premises....

Nappan & Associates Lease at $ 6, Pl.'s Ex. 20 (Doc. No. 22-7).



'        Xerox argues that the surreply is untimely, that Life Celebration filed its surreply without good
cause, and that the surreply improperly attempts to expand the record. According to Life Celebration, it
filed its surreply to 'ocon'ect a consequential factual inaccuracy by Xerox," Pl,'s Suneply at I (Doc. No.
3l)-allegedly asserted for the first time in Xerox's pretrial memorandum-that "[p]ursuant to the 2007
[managed services order], Xerox provided Life Celebration space at a facility located at 125 Harftnan Road,
North Wales, Pennsylvania." Id. But Xerox asserted this same factual contention in its statement of
undisputedfactsinsupportofitsmotionforsummaryjudgment. Def'.'sStatementofUndisputedFactsat
fl Zl (Doc. No. 20-3) ("Pursuant to and in accordancc rvith tha 2007 [manegcd servioes order], Xerox
provided Life Celebration rvith space at a facility located at 125 Hartrnan Road, North Wales,
Pennsylvania.") (citations omitted). Because Life Celebration submitted a late surreply rvithout otTering
any legitimate reason for doing so, the Court gtants Xerox's motion to strike.
        Case 2:18-cv-02941-GEKP Document 48 Filed 08/28/20 Page 3 of 19




       In September 2014, Xerox assigned the remainder of the primary lease to Direct Mail of

Maine, Inc. If not renewed by Direct Mail of Maine, Inc., the primary lease was slated to expire

in March 2020. The primary      lease also provides   for a "holding over" period that can continue

indefinitely on year-to-year terms after the lease expires.

       B.    Preliminary Background on the Subleases

       Both parties acknowledge that they believe they entered into a sublease agreement or

agreements for a portion of the 125 Hartman Road facility starting in2007   . However, they dispute

what memorializes the assertedly valid contractual agreement or agreements. Xerox contends that

subleases were formed and documented through vague references          in various managed   services

orders governed by the Managed Services Agreement (MSA), a master agreement between the

parties. Conversely, Life Celebration cites the deposition testimony of Gerald S. Givnish,       an

owner of Life Celebration, to suggest thatasublease was formed orally during a2007 conversation

between   Mr. Givnish and John McGrorty, a former Xerox executive. According to Life
Celebration, the managed services orders referenced the oral sublease but did not provide the terms

or conditions thereof. Life Celebration similarly contends that the terms and provisions governing

the MSA do not apply to the oral sublease.

       C.    The Managed Services Agreement

       The Givnish Group, Inc. and Affiliates, doing business as Founders Service Corporation,

an operator of funeral homes, wanted to lease both printing equipment and workspace from Xerox.

No longer wanting to rely on outside vendors, Founders sought to print materials for funerals at its

own business location. In October 2007, Xerox and Founders entered into the Managed Services

Agreement, which provides terms and conditions for all subsequent "Managed Services Orders"

and "Statements of   Work." MSA     at   lffl 1-2, Def.'s Ex. C (Doc. No. 20-7). According to Xerox,
       Case 2:18-cv-02941-GEKP Document 48 Filed 08/28/20 Page 4 of 19



the managed services orders governed by the MSA provided the means for Founders to obtain

"[o]fferings" from Xerox, including "[s]ervices," "[d]eliverables," and "fs]taffing            and

[m]anagement [s]ervices."   Id.   Because Xerox asserts that the sublease agreements were formed

pursuant to managed services orders governed by the MSA, Xerox argues that the following MSA

provisions reproduced-or, given the subject matter         of this action, copied (perhaps    even

"xeroxed")-below, apply to the sublease agreement between the parties.

       First, the MSA contains the following services warranty disclaimer:

               THE EXPRESS WARRANTIES SET FORTH IN THIS SECTION
               FOR SERVICES ARE IN LIEU OF ALL OTHER WARRANTIES,
               EXPRESS OR IMPLIED THEREFORE AND XEROX'S
               DISCLAIMS, AND CUSTOMER WAIVES, ALL OTHER
               WARRANTIES FOR SERVICES, INCLUDING BUT NOT
               LIMITED TO ANY IMPLIED WARRANTIES OF NON-
               INFRINGEMENT, FITNESS FOR A PARTICULAR PURPOSE
               AND MERCHANTABILITY.

Id. at\7(c).

       Second, the MSA contains a provision limiting Xerox's     liability over damages arising out

of or relating to the MSA or subsequent orders:

               LIMITATION OF LIABILITY. Xerox shall not be liable to
               Customer, in the aggregate, for any direct damages in excess of the
               amounts paid by Customer to Xerox during the twelve (12) months
               prior to the claim pursuant to the Order under which the claim arose
               or $50,000, whichever is greater, and neither party shall be liable to
               the other for any special, indirect, incidental, consequential or
               punitive damages arising out of or relating to this MSA or any Order
               entered hereunder, whether the claim alleges tortious conduct
               (including negligence) or any other legal theory. . . .

Id, at\ 15.

       Third, the MSA contains the following merger clause:

               This MSA, its attachments and any Order hereunder constitute the
               entire agreement between the parties as to its subject matter and
               supersede all prior and contemporaneous oral and wriuen
               agreements as they pertain to such subject matter. All changes to

                                                  4
            Case 2:18-cv-02941-GEKP Document 48 Filed 08/28/20 Page 5 of 19




                  this MSA or an Order must be made in a writing signed by both
                  parties. The parties agree that in the event of any conflict between
                  the terms and conditions in this MSA and any Order, the terms and
                  conditions of this MSA shall prevail except where expressly stated
                  herein.

Id. at p.   8.


        Finally, the MSA states that in the event Xerox provides inadequate services:

                  Customer agrees to notify Xerox in writing detailing its concems in
                  that regard. No later than ten (10) days following Xerox's receipt
                  of said notice, Xerox and Customer agree to meet, clariff the
                  Customer's concern(s) and begin to develop a corrective action plan
                  ("Plan") to remedy such alleged non-compliance. As Customer's
                  exclusive remedy for Xerox's non-compliance, Xerox, within sixty
                  (60) days of finalizing the Plan or a time period otherwise agreed to
                  in writing by the parties, will then either modify such Services so
                  they are compliant with such fStatements of Work] or re-do the work
                  at no additional charge.

Id. at\7(a).

        The MSA further states that it o'and any Order hereunder shall be construed under the laws

of the State of New York (without regard to conflict-of-law principles)." Id. at fl 20(a).

        D.       The 2007 Managed Services Order (the2007 MSO)

        In October 2007, Founders and Xerox entered into a managed services order (the 2007

MSO) incorporating the terms and conditions of the MSA. Xerox asserts that it leased to Founders

printing equipment and the 125 Hartman Road facility space through the2007 MSO.2 lnthe2007

MSO, Founders agreed to submit sixty (60) monthly minimum payments of $23,248.52 for (a)

"Xerox Equipment/Software"; (b) "Xerox Quotes Offerings and/or Services" consisting of                   a


"Facility Cost"3; and (c) staffing and management services as well as a one-time "Build-out


2        Because Life Celebration contends that the sublease is an oral agreement, it refers to the alleged
oral sublease and the printer equipment leases as "sotcrminous leasss.'o

3       The dollar amounts for the facility costs are not listed on the 2007 MSO or subsequent managed
services orders, The managed services orders created in2012 and 2016 only reference a "modification to
          Case 2:18-cv-02941-GEKP Document 48 Filed 08/28/20 Page 6 of 19



Charge" of $7,000. 2007 MSO at 2, Def.'s Ex. D (Doc. No. 20-8). Xerox contends that Life

Celebration's payments for its sublease were incorporated in the monthly payments. Although Life

Celebration refutes that the 2007 MSO created the sublease, it acknowledges that the 2007 MSO

and subsequent managed services orders o'make reference to the monthly payment amount and

length of sublease but neither the MSA nor any MSO provide the terms or conditions thereof."

Pl.'s Resp. to Def.s' Stat. of Undisputed Facts at fl 7(b)(vi) (Doc. No. 22-3).

          E.   Life Celebration Assumes the MSA and its Obligations

          In 2011, Mr. Givnish and James Cummings purchased Life Celebration, a small business

providing design and printing services to funeral homes which was formerly formed and owned

by Founders. Life Celebration assumed the MSA and all obligations, rights, title, and interest

therein in June 2012.

          F.   The2012 Managed Services Order (the2012 MSO)

          In June 2012, Life Celebration and Xerox entered into a second managed services order

(the 2012 MSO) incorporating the terms and conditions set forth in the        MSA. The 2012 MSO
(1) provided that Life Celebration would pay 66 monthly minimum payments for a net increase         of

54,921.84 to the minimum monthly payment set forth in the 2007 MSO; (2) stated that Life

Celebration would receive an iGen4 90 Print Per Minute Press (iGen4 90 press) and an iGen4

FFPS server to replace its older printing equipment; and   (3) listed "Additional Services" including

a "Sublease    -   3,000 sq ft. net of common areas," a "Buildout," and a "Facility Cost." 2012 MSO

at l-3, Def.'s Ex. F (Doc. No. 20-10). The parties contend that the "3,000 sq ft. net of common

areas" language pertains to the 125 Hartman Road sublease. Id. at      3. Included in the2012 MSO

is an Order Addenda which (1) states that the "Services and Products" identified therein were


prior pricing;' See 2012 MSO at 3, Def.'s Ex. F (Doc. No. 20-10); 2016 MSO at 3, Def.'s Ex. H (Doc. No.
20-12).
        Case 2:18-cv-02941-GEKP Document 48 Filed 08/28/20 Page 7 of 19



provided subject to the MSA and (2) contains a "Xerox Total Satisfaction Guarantee" stating that,

during a 90-day period and at the customer's request, Xerox will replace equipment failing to

substantially meet its performance expectations. Id. at 5.

        Pursuant   to its   agreement to purchase the iGen4 90 press,    Life Celebration signed   a

corresponding "Xerox iGen4 Press Customer Expectations Agreement" acknowledgement. In

doing so, Life Celebration acknowledged that it is responsible for the "[p]rovision of space and

siting for the [printer] system that meets Xerox requirements, [i]ncluding environmental controls

and HVAC Certification[.]" Xerox iGen4 Press Customer Expectations Agreement, Pl.'s Ex. 9

(Doc. No. 22-5). Xerox requires customers to have and maintain the proper temperature and

relative humidity of the room in which an iGen4 90 press is installed.

        G.   Life Celebration Obtains Newer Equipment and Corresponding Financial
             Lease

        The iGen4 90 press Life Celebration obtained through the 20t2 MSO failed to meet Life

Celebration's printing demands. Life Celebration reported various issues with the equipment to

Xerox for months. Life Celebration never requested that Xerox replace the iGen4 90 press or other

equipment. Instead, Life Celebration accepted Xerox's proposal, communicated by Mr.

McGrorfy, to trade in the iGen4 90 press for two newer, faster iGerc426 machines that would

better meet its printing needs. The parties entered into an equipment finance lease agreement

pertaining to the leasing and financing for one of the two new iGene426 machines and its related

server. It was later discovered that the malfunctioning of the iGen4 90 press may have been caused

by a malfunctioning heating, ventilation, and air conditioning (HVAC) system at 125 Hartman

Road.

        H.   The 2016 Managed Services Order (the 2016 MSO)

        In January 2016, the parties entered into a third managed services order (the 2016 MSO)
        Case 2:18-cv-02941-GEKP Document 48 Filed 08/28/20 Page 8 of 19



incorporating the terms and conditions of the       MSA.   Pursuant to the 2016 MSO, the monthly

minimum charges under the2012 MSO decreased by $644.10 for aterm of 72 months. 2016 MSO

at 1,3, Def.'s Ex. H (Doc. No. 20-12). The 2016 MSO also specified an iGen 426 and an iGen4

FFPS DFE 420i server under "Xerox Equipment          & Software Added"   and the iGen 490 and server

obtained through the20l2 MSO under'oXerox Equipment & Software Removed." Id. at2-3. The

2016 MSO again enumerated "Additional Services," including a "sublease           -   3,000 sq ft. net   of
common areas," a "Buildout," and a "Facility Cost." Id. at     3. It also included an Order Addenda

which reiterated, in    pertinen   t   part, the same information set forth   in the Order Addenda
accompanying the 2012 MSO

        I.   Discovering and Correcting the HVAC System

        Cahill Wagner, Xerox's representative assigned to oversee the installation of the new

equipment, arrived at 125 Hartman Road to prepare to install the two new iGen426s in or around

December 2015. Mr. Wagner discovered, and notified Life Celebration, that the HVAC system

was moved from its proper location. Both Xerox and Life Celebration were unaware of any

humidification issue until Mr. Wagner's discovery. Mr. Wagner declined to install the new

equipment until the humidification issue was resolved and the space met Xerox's environmental

standards set forth   in its iGen4 Press Installation Planning Guide. Life Celebration immediately

reported the problem to Dave Daurelle, a Xerox employee managing the 125 Hartman Road

facility. That same day, Mr. Daurelle temporarily rectified the humidification       issue by installing

two portable humidification units. Shortly thereafter, the issue was permanently corrected so that

the new iGen426s could be delivered and installed, one in February 2016 and the other in March

2016.
          Case 2:18-cv-02941-GEKP Document 48 Filed 08/28/20 Page 9 of 19




          J.   Expiration of the Lease

          In late 2015, Life Celebration began communicating to Xerox that it was considering

increasing the square footage it occupied from 3,000 to 6,000 square feet to expand its business.

While discussing its plans for expansion with its accountants, Life Celebration discovered that the

primary lease would expire in March 2020, even though the most recent sublease was to expire in

2022.

          After allegedly having multiple conference calls to discuss the situation, Mr. Givnish

communicated his frustrations to Kevin Horey, Xerox's Vice President, explaining that he believed

no realistic option for staying at the 125 Hartman Road facitity for the full 72-month term existed.

Neither party has yet to point to any evidence showing that Xerox communicated any distinct and

positive statement that it would be unable to provide the occupied portion of the 125 Hartman

Road facility through 2022. Life Celebration contends that Xerox fraudulently misrepresented its

ability to provide the facility space for the full term of the sublease. It asserts that as a result of

Xerox's alleged misrepresentation, it halted its plans for investing in capital improvements.            See


S. Givnish Dep. Tr. at 80:6-10, Pl.'s Ex.    t0 (Doc. No. 22-5).

          At the time of the parties' submissions here, Life Celebration occupied      a 3,000 square   foot

portion of the 125 Hartman Road facility.a To this date, there is no evidence demonstrating that

Life Celebration no longer inhabits the facility    space at issue.

                                            Lncal   Sr,c.NnA,RD


          A court can grant   a motion   for summary judgment "if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a maffer of law."




a       Xerox asserted at the oral argument held in February 2020 that Life Celebration still occupied the
space at that point in time. Even so, the Court notes that this assertion is not supported by evidence in the
record.
       Case 2:18-cv-02941-GEKP Document 48 Filed 08/28/20 Page 10 of 19



FEo. R. Ctv. P.   56(a). An issue is "genuine" if there is a sufficient evidentiary basis on which   a

reasonable   jury could return a verdict for the non-moving party. Kaucher v. Cnty. of Buclcs,     455

F.3d418,423 (3dCir.2006) (citing Andersonv. LibertyLobby, lnc.,477U.5.242,245(1986)).

A factual dispute is "material" if it might well affect the outcome of the case under governing law.

Id. (citingAnderson,4TT U.S. at248). Under Rule 6 of the Federal Rules of Civil Procedure, the

Court must view the evidence presented in the motion in the light most favorable to the non-

moving party and draw all evidence in that party's favor. Id. However, "[u]nsupported assertions,

conclusory allegations, or mere suspicions are insufficient to overcome a motion for summary

judgment." Betts v. New Castle Youth Dev. Ctr.,621F.3d249,252 (3d Cir.2010).

       The movant bears the initial responsibility for informing the Court of the basis for the

motion for summary judgment and identifring those portions of the record that demonstrate the

absenceofagenuineissueofmaterialfact. CelotexCorp.v,Catrett,477U.S.317,322-23 (1986).

Where the non-moving party bears the burden of proof on a particular issue, "the burden on the

moving party may be discharged by 'showing'-that is, pointing out to the district court-that

there is an absence of evidence to support the non-moving party's case." Id. at 325. After the

moving party has met its initial burden, the non-moving party then must set forth specific facts

showing that there is a genuinely disputed factual issue for trial by "citing to particular parts of

materials in the record, including depositions, documents, electronically stored information,

affidavits or declarations, stipulations . . . , admissions, interrogatory answers, or other materials"

or by "showing that the materials cited do not establish the absence or presence of a genuine

dispute." FEo. R. Ctv. P. 56(c). Summary judgment is appropriate if the non-moving party fails

to rebut by making a factual showing "sufficient to establish the existence of an element essential




                                                  10
       Case 2:18-cv-02941-GEKP Document 48 Filed 08/28/20 Page 11 of 19



to that party's case, and on which that party will bear the burden of proof at       trial." Celotex,   477

U.S. at 322.

                                              DrscussroN

        Xerox seeks summary judgment as to both Life Celebration's breach of contract and

misrepresentation claims. Xerox altematively argues that if either claim survives, the Court should

dismiss claims for damages which, Xerox believes, are barred pursuant to the MSA. Now, Life

Celebration has advanced an additional theory for its breach of contract claim which can be more

appropriately construed as an anticipatory breach claim.

            Breach of Contract Claim

        Under both New York and Pennsylvania law, a breach of contract claim requires the

existence of a contract; a breach of a duty imposed by the contract, and damages resulting from

that breach.s Life Celebration contends that Xerox breached a duty to maintain the facility space

in a suitable condition.

        As a preliminary matter, the parties hotly dispute the nature of the subleases at           issue.


According to Xerox, the subleases consist of written agreements which are fully documented by

the managed services orders and are governed by the terms of the MSA. Because Xerox contends

that the terms of the MSA govern, it asserts that New York applies. Life Celebration, however,

alleges a "breach of an oral lease agreement for real property in Pennsylvania, which has been

confirmed in a separate writing subscribed by Xerox" and which is not governed by the terms of




s        To prove a breach of contract claim under Pennsylvania law, a plaintiff must allege "'(1) the
existence of a contract, including its essential terms, (2) a breach of a duty imposed by the contract, and
(3)resultantdamages."'Hopkinsv.GNCFranchising,Inc.,2SSF.App'x871,873(3dCir.2008)(quoting
Corestqtes Bonk, N,A. v. Cutillo,T?3 A.?d 1053, 1058 (Pa. Super. Ct. 1999)). (JnderNew York larv, "an
action for breach ofcontract requires proofof(l) a contract, (2) performance ofthe contract by one party,
(3) breaoh by the other parfy, and (4) damages." Benihana of Tokyo, Inc. v. Benihqna, lnc,,622 F' App'x
 169, 172 (3d. Cir. 2015) (citin g Rexnord Holdings, Inc. v. Bidermann,2l F .3d 522, 525 (2d Cir, 1994)).

                                                    t1
         Case 2:18-cv-02941-GEKP Document 48 Filed 08/28/20 Page 12 of 19



the   MSA. Pl.'s Resp. in Opp'n at l5-16 (Doc. No. 22). According to Life Celebration's theory,

Pennsylvania law applies. Because Life Celebration fails to demonstrate that Xerox owed it the

contractual duty that   it claims to have been breached under even its own contractual theory, the

Court   will not wade   through murky waters to determine which contractual theory,         if   either,

substantiated legally valid and enforceable sublease agreements and whether the terms of the

MSA, including the choice-of-law provision, are applicable.

         Life Celebration faults Xerox for breaching its alleged duty to maintain the facility   space

in a suitable condition. Xerox counters that Life Celebration fails to cite any contractual provision

that was breached pursuant to an alleged oral contract.

         To be clear, the record demonstrates that Xerox did in fact take steps to maintain the

facility's HVAC system. According to Xerox, it fixed a problem with the humidification system

in accordance with what it contends was the applicable goveming MSA provision. Pursuant to

Xerox's witten contract theory, $ 7(a) of the MSA provided that in the event Xerox failed to

satisfu any of its commitments, (1) Life Celebration shall notifu Xerox in writing; (2) the parties

shall meet within 10 days to develop a corrective action plan to address the issue; and (3) Xerox

shall either modi$, the services so that they are compliant or re-do the work at no additional charge

within sixty days of the finalizing the correction action plan. Xerox contends that even if it had    a


contractual duty to address the humidification issue,     it fully complied with the aforementioned
provision by putting     in place a temporary    correction the same day that     it   discovered the

malfunction and permanently resolving the issue before installing the new iGen426 printers.

         Rather than arguing that Xerox failed to follow this protocol, Life Celebration instead

asserts that Xerox's contractual obligation   to maintain suitable conditions for the facility   space

originated from an oral provision agreed upon between the parties. In doing so, however, it fails



                                                  t2
       Case 2:18-cv-02941-GEKP Document 48 Filed 08/28/20 Page 13 of 19



to present any evidence demonstrating that the parties ever orally agreed that Xerox would-

apparently at all times and without any notice provided by Life Celebration-maintain suitable

conditions for the leased printer equipment. Instead, Life Celebration advances three arguments.

       First, Life Celebration cites a provision of the primary lease that Xerox entered into with

Nappan & Associates.6 Pursuant to the primary lease agreement, Xerox, as a lessee, entered into

an agreement with Nappan    & Associates to keep the facility's humidification system operable and

to ensure that semi-annual inspections of the system are completed. Life Celebration is not and

was never   a party to this primary lease. Even so, Life Celebration        contends that Xerox's

obligations pursuant to the primary lease necessarily equated to Xerox owing a contractual duty to

Life Celebration to ensure that the system was properly functioning. Absent evidence of some

contractual provision stating otherwise or an efficacious third-party beneficiary argument,     it   is

unclear how the contractual obligation Xerox owed to Nappan            &   Associates would have

transferred to a duty that Xerox owed to Life Celebration.

       Next, Life Celebration cites materials which suggest that Life Celebration, as a customer

of Xerox-not Xerox-was responsible for maintaining proper environmental conditions suitable

for the printing equipment. It is unclear to the Court how these materials, as interpreted by Life

Celebration or on their face, demonstrate Xerox's alleged contractual duty to maintain a properly

functional humidification system.

       Third, Life Celebration vaguely asserts that Xerox also breached its general duty as a

landlord to maintain the property. Life Celebration fails       to cite any contractual   provision

establishing an inference that this duty existed. Nor does Life Celebration cite any legal authority

establishing that such a duty is inherent to a commercial sublessee-sublessor relationship. As


6      As noted, Xerox assigned the remainder of the primary lease to Direct Mail of Maine, Inc. in
September 2014.

                                                 t3
          Case 2:18-cv-02941-GEKP Document 48 Filed 08/28/20 Page 14 of 19



Xerox points out, to the extent this argument may be asking the Court to apply the implied warranty

of habitability, such a warranty is inapplicable to a commercial, rather than residential, sublease.

See Pugh v.   Holmes, 405 A.2d     897 , 905 (Pa. I   979) (noting that the implied warranty of habitability

ensures that dwelling premises "must be safe and sanitary").

          Thus, even if the Court assumes that the parties' contractual relationship is govemed under

a valid oral sublease under Pennsylvania law, Life Celebration fails to point to any evidence

demonstrating even an inference that the contractual obligation it relies upon was ever agreed to

by the parties. It logically follows that Xerox did not breach a contractual obligation that never

existed. Because Life Celebration fails to present evidence demonstrating that the oral contract

existed and was subsequently breached, the Court grants Xerox summary judgment as to the breach

of contract claim.

    il.       Misrepresentation Claim

          Life Celebration contends that Xerox fraudulently         misrepresentedT that    it could provide

leased equipment, ser.zices, and a sublease       of the facility space for 72 months, even though the

primary lease was set to expire prior to the termination of the sublease. Xerox argues that such a

claim fails because   (l) Life Celebration's tort claim sounds in contract and is therefore precluded;
(2) the claim is barred by the MSA's merger clause; and (3) Life Celebration fails to cite evidence




7        Under Pennsylvania law, a plaintiff must prove the following elements for an intentional
misrepresentation or fraud claim: "(1) a representation; (2) which is material to the transaction at hand;
(3) made falsely, with knowledge of its falsity or recklessness as to whether it is true or false; (4) with the
intent of misleading another into relying on it; (5) justifiable reliance on the misrepresentation; and (6) the
resulting injury was proximately caused by the reliance." Gibbs v. Ernst, 647 A.zd 882, 889 (Pa. 1994).
"To prove fraud under New York law, oa plaintiff must show that (1) the defendant made a material false
representation, (2) the defendant intended to defraud the plaintiff thereby, (3) the plaintiffreasonably relied
upon tho reprosentation, and (4) the plaintiff suffered damage as a result of                     such
reliance."' Bridgestone/Firestone, Inc. v. Recovery Credit Servs., Inc., 98 F.3d 13, 19 (2d Cir. 1996)
(quoting Banque Arsbe et Internationale D'Investissement v. Maryland Nat'l Bank,57 F.3d 146, 153 (2d
Cir.l995)).
                                                        t4
       Case 2:18-cv-02941-GEKP Document 48 Filed 08/28/20 Page 15 of 19



in support of   its prima   facie case. As to the latter position, Xerox   argues that    Life Celebration

failed to set forth evidence establishing an inference that Xerox made a material misrepresentation,

that it had the intent to make a material misrepresentation, and that Life Celebration sustained

damages as a result of this material misrepresentation. The first argument is dispositive.

        Torl claims sounding in contract are barred under both Pennsylvania and New York law.

Werwinski v. Ford Motor Co.,286 F.3d 661, 680 n.8 (3d Cir. 2002) (noting that Pennsylvania's

o"gist of the action' doctrine bars plaintiffs from bringing a tort claim that merely replicates a claim


for breach of an underlying contract") (citin g Phico Ins. Co. v. Presbyterian Med. Serv, Corp.,663

A.zd753,757 (Pa, Super. Ct. 1995)); Sichel v. UNUM Provident Corp.,230 F. Supp. 2d325,328

(S.D.N.Y. 2002) ('New York law precludes fraud actions where the only fraud charged relates to

a breach   of contract.") (internal quotations and alterations omitted).

        Under New York law,        "[i]t is a well-established principle that a simple   breach of contract

is not to be considered a tort unless a legal duty independent of the contract itself has been

violated," and the "legal duty must spring from circumstances extraneous to, and not constituting

elements of, the contract." Clark-Fitzpatrick, Inc. v. Long Island R. Co., 70 N.Y.2d 382,389 (N.Y.

1987). "In assessing whether an alleged fraudulent representation should be considered'collateral

or extraneous to the contract,' 'as a matter of both logic and law, the primary consideration . . . is

whether the contract itself speaks to the issue."' Kriegel v. Donelli, No. 11-9160,2014 U.S. Dist.

LEXIS 90086, at *46 (S.D.N.Y. Jun. 30, 2014) (quoting Great Earth Int'l Franchising Corp.                   v.


Milks Dev.,311 F. Supp.2d 4t9,426-27 (S.D.N.Y. 2004)). In determining whether the conduct

at issue is contractual or tortious, courts applying New York law examine "whether the alleged

misrepresentation was warrantied          or not mentioned by the contract; whether it was                the

misstatement of a present fact which induced entry into the contract; whether             it   constituted the



                                                     l5
         Case 2:18-cv-02941-GEKP Document 48 Filed 08/28/20 Page 16 of 19



failure to perform a duty specified in the contract; and whether it is generally duplicative of the

breach of contract     claim." Great Earth Int'1,31 I F. Supp . Zd at 428.

          Similarly, under Pennsylvania law, "[w]hen aplaintiff alleges that the defendant committed

a   tort in the course of carrying out a contractual agreement, Pennsylvania courts examine the claim

and determine whether the 'gist' or gravamen of               it sounds in contract or tort; a tort claim   is

maintainable only       if   the contract is 'collateral' to conduct that is primarily tortious." Sunquest

Info.   Sys. v.   Dean Witter Reynolds,40 F. Supp.2d 644,651 (W.D. Pa. 1999) (citations omitted).

"[T]he gist of the action is contractual where'the parties' obligations are defined by the terms of

contracts, and not by the larger social policies embodied by the law of             torts."' Air Prod. and
Chem., Inc. v. Eaton Metol Prod. Co.,256 F. Supp. 2d329,341 (E.D. Pa. 2003) (quoting Bohler-

Uddeholm Am., Inc. v. Ellwood Grp., Lnc.,247 F.3d79,104 (3d Cir. 2001)).

          According to Xerox, Life Celebration's misrepresentation claim is based on the possibility

that Xerox may breach its contractual obligations to provide a sublease for 72 months, an

inherently "contractual" assertion. Life Celebration insists that its misrepresentation claim is based

on Xerox having fraudulently induced Life Celebration to enter into a sublease despite knowing

that it may not be able to provide for the full term. In other words, Life Celebration contends that

it was fraudulently induced to believe that Xerox would not breach a material term of the parties'

agreement.

          It is true that "fraud in the inducement of       a contract would not necessarily be covered by

[the 'gist of the action'] doctrine because fraud to induce a person to enter into a contract is

generally collateral to (i.e., not 'interwoven' with) the terms of the contract itself." Air Prod.,256

F. Supp.2dat34l (citingeToll, Inc. v. Elias/SavionAdvert.,            Inc.,8ll A.zd70,17    (Pa. Super. Ct.

2002)). However, unlike a proper assertion of fraud in the inducement, the allegedly fraudulent



                                                       t6
       Case 2:18-cv-02941-GEKP Document 48 Filed 08/28/20 Page 17 of 19



statement at issue here is directly related to the terms of the contract itself, as it is based on Xerox's

ability to perform   a material term   of the contract. Indeed, Life Celebration adrnitted in its briefing

and at oral argument that the length of the sublease is a material term of the parties' contractual

relationship.

        Although Life Celebration relies on Air Products            &   Chemicals, Inc. v. Eaton Metal

Products Co., 256 F. Supp. 2d 329 (E.D. Pa. 2003), in advancing its fraudulent inducement

position, such reliance is misplaced. In that case, that plaintiff entered into a contract with the

defendant to purchase code-compliant pressure vessels. Id, at 333. In order to manufacture code-

compliant pressure vessels, a manufacture had to obtain and maintain a certificate of authorization

from the certifuing entity by participating in a thorough review process and subjecting itself to

inspections and auditing. Id. at 333-34. Prior to the parties entering into their contractual

agreement, the defendant allegedly represented to the plaintiff that         it   possessed the necessary

certifications to manufacture code-compliant pressure vessels when,               in actuality, it was not
properly certified. Id. at 334. The court permitted the plaintiff s fraud claim based on a fraud in

the inducement theory to move forward, reasoning that the defendant's obligation to have the

proper certification "was not imposed by contract, but rather 'was imposed as a matter of social

policy"'given the danger     associated    with employing improperly manufactured pressure        vessels.

Id. at 342 (citation omitted). Here, Xerox's obligations are defined by the material terms of the

parties' contractual agreement, "'not by the larger social policies embodied by the law of torts."'

Id. at34l (quoting Bohler-Uddeholm,247 F.3d at 104).

        Because Life Celebration's misrepresentation claim does not allege the breach of any legal

duty independent of Xerox's contractual obligations, the Court grants summary judgment in

Xerox's favor   as to the misrepresentation claim.




                                                      17
       Case 2:18-cv-02941-GEKP Document 48 Filed 08/28/20 Page 18 of 19



    III.    New Assertion of Anticipatory Breach

        For the first time in its response in opposition, Life Celebration asserted that, in addition to

breaching its contractual duty to maintain the facility space in a suitable condition, Xerox further

breached the parties' sublease when        it agreed to lease the facility   space for months after the

possible expiration ofthe primary lease. Life Celebration did not assert this theory in its complaint.

Rather, its breach of contract claim as pleaded exclusively pertained to Xerox's alleged failure to

timely repair the HVAC system. In any event, at the time in which Life Celebration submitted its

response in opposition to the summary judgment motion,         it still occupied the premises   at issue and

the primary lease was still in effect. Therefore, no "breach" had yet occurred. To this date, there

is still no evidence suggesting that Xerox has evicted Life Celebration. To the extent this argument

can be construed as an attempt to raise a new anticipatory breach claim under Pennsylvania law,

such a proposition fails.

       Xerox argues that raising this anticipatory breach claim for the first time this late in the

litigation is improper. Indeed, the Court need not consider Life Celebration's new claim if doing

so would prejudice   Xerox.    See Josey v. John R.    Hollingsworth Corp.,996 F.2d 632, 642 (3d Cir.

1993) (rejecting a plaintiff s disparate impact claim raised after the close of discovery because the

claim presented new allegations than those alleged under the disparate treatment claim); McLaud

v, Indus. Res., 1nc.,715 F.   App'x   ll5, l2l   n.5 (3d Cir. 2017) (citing Shanahan v. City of Chicago,

82 F.3d 776,781 (7th Cir. 1996)) ("A plaintiff may not amend his complaint through arguments

in her brief in opposition to a motion for summary judgment.").

       Even if the Court were to assess the merits of Life Celebration's anticipatory breach claim,

such a claim   fails. "[T]o constitute anticipatory   breach under Pennsylvania law there must be 'an

absolute and unequivocol refusal to perform or a distinct and positive statement of an inability to



                                                      18
        Case 2:18-cv-02941-GEKP Document 48 Filed 08/28/20 Page 19 of 19




do   so."' Edwards v. Wyatt,335 F.3d 261,272 (3d Cir. 2003) (quoting     2401 Pennsylvania Ave,

Corp. v. Federation of Jewish Agencies of Greater Phila., 489 A.2d 733, 737 (Pa. 1935))

(alterations and emphasis   in original). As Life     Celebration concedes, this "definite and

unconditional repudiation of a contract" must be communicated "by one party . . . to another."

Pl.'s Resp. in Opp'n at 25 (Doc. No. 22-2) (citing Jonnet Dev. Corp. v. Dietrich Indus., lnc.,463

A.2d1026, 1031 (Pa. Super. Ct. 1983) (citations omitted)). Life Celebrationfailedto cite any

evidence demonstrating the inference that Xerox communicated to Life Celebration in a distinct

and positive statement its inability to perform under the sublease. Therefore, no newly asserted

anticipatory breaeh elaim survives summary judgment.s

                                          Coucr,usroN

        For the foregoing reasons, the Court grants Xerox's motion for summary judgment in its

entirety. An appropriate order follows.



                                                     BY THE COIJRT:




                                                                ATES DISTRICT JUDGE




I       Because no claims survive summary judgment, the Court need not address whether any damages
claims are barred by the provisions of the MSA.

                                                19
